Citation Nr: 1316260	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-05 090	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected L3 compression fracture residuals.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee, status-post anterior cruciate ligament repair.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nancy R. Mogab, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to October 1998.

This matter originates from an appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the assigned 40 percent rating for service-connected L3 compression fracture residuals; 10 percent for service-connected left knee disorder; and noncompensable (zero percent) rating for service-connected bilateral hearing loss.  That decision also denied the Veteran's claim of entitlement to a total rating based upon individual unemployability (TDIU).

The Board observes that a February 2013 decision review officer (DRO) decision granted a 50 percent rating for the service-connected L3 compression fracture residuals, as well as the TDIU, both effective from June 27, 2008.  Nothing in the record reflects the Veteran disagreed with the effective date assigned for these awards.  However, the L3 compression fracture residuals claim remains in appellate status pursuant to the holding in AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


